                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                  CIVIL ACTION NO. 1:18-cv-11513-RGS


                    WARREN ENVIRONMENTAL, INC.

                                      v.

                 SOURCE ONE ENVIRONMENTAL, LTD,
                    successor in interest to FERNCO
                  ENVIRONMENTAL, LTD, FLEX-SEAL
                  COUPLINGS, LTD and FERNCO, INC.

            ORDER ON JOINT MOTION TO STAY THE CASE
                    AND RESERVE DEFENSES
                     PENDING MEDIATION

                            November 29, 2018

STEARNS, D.J.

     The parties’ Joint Motion to Stay the Case and Reserve Defenses

Pending the Outcome of Mediation is ALLOWED. This action is STAYED

until February 27, 2019, to allow the parties to proceed with a mediation of

the dispute. All defenses raised by the defendants in their pending Motion to

Compel or, in the Alternative, to Dismiss (Dkt. No. 19), including those under

Fed. R. Civ. P. 12(b)(2) and 12(b)(6), are reserved and retained.

                              S0 Ordered.

                              /s/Richard G. Stearns __________
                              UNITED STATES DISTRICT JUDGE
